PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,983,989
Issue Date: April 20, 2021
Application No. 16/724,216
Filing or 371(c) Date: 21 Dec 2019
Attorney Docket No. ATL0036.USU2


:
:
:	DECISION ON REQUEST
:                     FOR REFUND
: 
:



This is a decision on the request for refund received March 12, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,880, stating in part that “[o]n December 28, 2020, Deposit Account No. 504621 was charged in the amount of $2,100.00 . . . for a petition fee . . . The fee amount was in excess of what was necessary due to an error made by the Assignee . . . Accordingly, Assignee respectfully requests refund to Deposit Account.”

A review of the Office records for the above-identified application, show that a petition under 
37 CFR 1.55(f) to Accept a Certified Copy of the Foreign Application was filed on December 28, 2020, with a petition fee payment of $2,100, concurrently filed a Petition for Expedited consideration of the petition, with a fee payment of $420.  The petition under 37 CFR 1.55 (f) was dismissed on February 17, 2021.  A renewed petition under 37 CFR 1.55(f) was filed on March 3, 2021.  The petition was granted on March 9, 2021.  The petition decision stated that the correct fee for a petition under 37 CFR 1.55 (f) is $220.  As such, an overpayment was paid.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $1,880 will be refunded to petitioner’s deposit account.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions